Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-25-2002

Glevicky v. Comm College Alghny
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3277




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Glevicky v. Comm College Alghny" (2002). 2002 Decisions. Paper 770.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/770


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                        IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT

                                          No. 01-3277
                                     _____________________

                                       BONNI G. GLEVICKY

                                                     v.

                                 COMMUNITY COLLEGE OF
                               ALLEGHENY COUNTY, Appellant
                           ____________________________________

                          On Appeal From the United States District Court
                             For the Western District of Pennsylvania
                                  (D.C. No. 00-cv-00-cv-02328)
                           District Judge: Honorable William L. Standish
                         _______________________________________

                            Submitted Under Third Circuit LAR 34.1(a)
                                       October 15, 2002
                       Before: BECKER, Chief Judge, ROTH and ROSENN,
                                         Circuit Judges.

                                     (Filed November 25, 2002)
                                    _______________________

                                           OPINION
                                    _______________________

BECKER, Chief Judge.

       Bonni G. Glevicky brought this action in the District Court for the Western District

of Pennsylvania, alleging violations of the Fair Labor Standards Act of 1938 (FLSA), as

amended, 29 U.S.C. § 201, et seq., the Pennsylvania Wage Payment and Collection Law, 43

P.S. § 260.1, et seq., and the Employee Retirement Income Security Act (ERISA), 29
U.S.C. § 1001, et seq. In response to Glevicky’s Amended Complaint, defendant

Community College of Allegheny County (CCAC) filed an Answer and Counterclaim,

alleging misrepresentation under Pennsylvania law. Glevicky then filed a Motion to

Dismiss the Counterclaim pursuant to Rule 12(b)(6). The District Court dismissed

CCAC’s counterclaim for lack of subject matter jurisdiction or, in the alternative, for

failure to state a claim upon which relief can be granted. This appeal is from that order.

        Glevicky’s claim is still alive in the District Court, hence the order dismissing the

Counterclaim is not a final order. Absent circumstances not present here, this Court has

jurisdiction only over final orders of the District Court. 28 U.S.C. § 1291. Accordingly,

the appeal will be dismissed for lack of appellate jurisdiction.




                                                      2
                              _____________________________

TO THE CLERK:

     Please file the foregoing Opinion.

                                               BY THE COURT:




                                               /s/ Edward R. Becker
                                               Chief Judge




                                           3
4